ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_01_EN.txt. 30

SEPARATE OPINION OF JUDGE MOROZOV

1. I voted for the operative part of the Judgment in which the Court

“finds that the Application of the Italian Republic, filed in the Regis-
try of the Court on 24 October 1983, for permission to intervene under
Article 62 of the Statute of the Court, cannot be granted”.

2. This is the second time in the course of the judicial activity of the
International Court of Justice of the United Nations that the Court has
been obliged to take a decision on a request invoking Article 62 of the
Statute of the Court.

As I noted in my separate opinion appended to the Judgment of 14 April
1981 on the application by Malta for permission to intervene in the case
concerning the Continental Shelf (Tunisia/ Libyan Arab Jamahiriya) (I. CJ.
Reports 1981, p. 22) “the impact of” the reasoning used in this Judgment
“goes far beyond the specific request of Malta, and may in future be
considered as a precedent which. . . could be used for [further] justification
of a practice which is not consistent with the Statute” of the Court.

3. The deliberations in the present case and a substantial part of the
reasoning used in the Judgment, from my point of view, have confirmed
my previous apprehensions. Certain attempts by Italy to contend that
jurisdictional links exist between Italy and Malta and Libya prove
nothing.

I continue to hold that no application to intervene under Article 62 can
be entertained by the Court unless jurisdictional links (within the meaning
of Articles 36 and 37 of the Statute) exist between the State presenting the
request to intervene and the States parties to the case.

4. I cannot refrain from some remarks on paragraph 43 of the Judg-
ment : “It is material to recall that Libya and Malta, by objecting to the
intervention of Italy, have indicated their own preferences.” In the context
of the paragraph, this sentence can only be interpreted to the effect that the
Court, before considering the merits of the case between Libya and Malta,
appears to have decided that their interests could be affected as a conse-
quence of exercising their legal right to object to the Italian request.

In short, in the sentence previously quoted the Court, before considering
the substance of the case, pledges itself to act in a way which could affect
the interests of the Parties to the case. This seems like an attempt to predict
that Libya and Malta could have made a rod for their own backs.

Such an unusual approach is, of course, unprecedented in the history of
international jurisprudence.

(Signed) P. D. Morozov.

31
